DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/6/2020 has been considered by the examiner. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 recites the limitation "the nozzle" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Is it referring to “at least one nozzle” introduced earlier in the claim? For examination purposes, it will, and thus, read as “the at least one nozzle”. 
7.	Claims 3 and 4 recite “the cleaning agent exits a nozzle, and upon exiting the nozzle”.  Is this the same nozzle introduced in claim 1 or a newly introduced nozzle?  For examination purposes it will be interpreted as being the same nozzle and thus read as “the cleaning agent exits the at least one nozzle, and upon exiting the at least one nozzle”. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-2, 4, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (PG Pub U.S 2001/0022995) and further in view of Schroeder et al. (PG Pub U.S 2005/0103883).
13.	Regarding claim 1, Keller teaches a method of cleaning a plasma coating torch (abstract, para 0010 and 0020) utilizing a plasma coating torch cleaning system (fig 1) that comprises a movable and rotatable plasma coating torch (1-4) configured to generate a plasma and apply a coating inside a cylindrical surface (6) (para 0012 and 0016), and moving the 
14.	Keller fails to teach at least one nozzle mounted so as to be directed at the plasma coating torch in order to subject an external surface of the plasma coating torch to a cleaning agent that removes spray material particles which have adhered to the external surface of the plasma coating torch during coating with the plasma coating torch, and such that the cleaning agent exiting the at least one nozzle and being directed toward the external surface and directly changing to a gaseous state from either a solid state or a liquid state, the method comprising: subjecting the plasma coating torch to the cleaning agent in order to remove spray material particles which have adhered during coating with the plasma coating torch such that during said subjecting, the cleaning agent exits the at least one nozzle and, upon exiting the at least one nozzle, directly changes to a gaseous state from either a solid state or a liquid state; and moving the plasma coating torch between a position where the plasma coating torch applies a coating to a cylindrical surface and to a defined cleaning position where the external surface of the plasma coating torch is subjected to the cleaning agent while the plasma coating torch generates the plasma and when there is an interruption of coating with the plasma coating torch. 
15.	Schroeder teaches a method of cleaning a coating spray gun (abstract, fig 6a) wherein at least one nozzle (402) mounted (para 0029) so as to be directed at the coating gun (18) in order to subject an external surface of the coating gun to a cleaning agent that removes spray material particles which have adhered to the external surface of the coating gun during coating with the coating gun (para 0042), and such that the cleaning agent exiting the at least one nozzle and being directed toward the external surface and directly changing to a gaseous state from either a solid state or a liquid state (para 0042, using cryogenic fluid), the method comprising: subjecting the coating torch to the cleaning agent in order to remove spray material particles which have adhered during coating with the coating gun (para 0042) such that during 
16.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Keller to also include at least one nozzle mounted so as to be directed at the plasma coating torch in order to subject an external surface of the plasma coating torch to a cleaning agent that removes spray material particles which have adhered to the external surface of the plasma coating torch during coating with the plasma coating torch, and such that the cleaning agent exiting the at least one nozzle and being directed toward the external surface and directly changing to a gaseous state from either a solid state or a liquid state, the method comprising: subjecting the plasma coating torch to the cleaning agent in order to remove spray material particles which have adhered during coating with the plasma coating torch such that during said subjecting, the cleaning agent exits the at least one nozzle and, upon exiting the at least one nozzle, directly changes to a gaseous state from either a solid state or a liquid state; and moving the plasma coating torch between a position where the plasma coating torch applies a coating to a cylindrical surface and to a defined cleaning position where the external surface of the plasma coating torch is subjected to the cleaning agent while the plasma coating torch generates the plasma and when there is an interruption of coating with the plasma coating torch as suggested by Schroeder in order to 
17.	Regarding claim 2, since the present combination of Keller and Schroeder teaches the use of cryogenic fluids wherein the adhered spray material particles are cooled to remove adhered spray particles (para 0042) it is reasonably expected to one of ordinary skill in the art that the adhered spray particles may be cooled to a point of crack formation so that the cleaning agent can penetrate cracks and expand to such an extent that the adhered spray material particles are split-off in order to easily enhance the removal of the adhered spray particles.  
18.	Regarding claim 4, the present combination of Keller and Schroeder teaches wherein during said subjecting, the cleaning agent exits the at least one nozzle and, upon exiting the at least one nozzle, directly changes to a gaseous state from a liquid state (para 0042 of Schroeder).
19.	Regarding claim 7, the present combination of Keller and Schroeder teaches wherein the cleaning agent is liquid carbon dioxide (para 0042 of Schroeder).
20.	Regarding claim 8, the present combination of Keller and Schroeder teaches prior to the subjecting, rotating the plasma coating torch during coating (para 0016 of Keller).
21.	Regarding claim 9, the present combination of Keller and Schroeder teaches prior to the subjecting, stopping a rotation of the plasma coating torch during coating (para 0016 and 0019 of Keller, retracting torch out of cylinder reads on stopping rotation occurring inside cylinder for coating). 
22.	Regarding claim 10, the present combination of Keller and Schroeder teaches prior to the subjecting, positioning the plasma coating torch at a cleaning location or station (para 0042 of Schroeder).
23.	Regarding claim 11, the present combination of Keller and Schroeder teaches prior to the subjecting, moving the plasma coating torch to the defined cleaning position (para 0042 of Schroeder).

25.	Regarding claim 13, Keller teaches a method of cleaning a plasma coating torch (abstract, para 0010, and 0020) that utilizes a movable and rotatable plasma coating torch (1-4) configured to generate a plasma and rotate inside a cylindrical surface that will receive a coating (para 0016), a coupling module configured to mount the rotating plasma coating torch to a robot (para 0019, implicitly taught as torches are mounted to robot in order to control movement inside and across different cylinders), and moving the plasma coating torch to a first position where the plasma coating torch applies a coating to a cylindrical surface (para 0016), while the coating gun generates the spray (para 0012). 
26.	Keller fails to teach at least one nozzle mounted so as to be directed at the plasma coating torch in order to subject an external surface of the plasma coating torch to a cleaning agent that removes spray material particles which have adhered to the external surface of the plasma coating torch during coating with the plasma coating torch, the method comprising: moving the plasma coating torch between a first position where the plasma coating torch applies a coating to a cylindrical surface and to a second defined cleaning position where the external surface of the plasma coating torch is subjected to the cleaning agent while the plasma coating torch generates the plasma and when there is an interruption of coating with the plasma coating torch, and when in the second position, causing the cleaning agent to exit the at least one nozzle, be directed toward the external surface and directly changes to a gaseous state from either a solid state or a liquid state.

28.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Keller to also include at least one nozzle mounted so as to be directed at the plasma coating torch in order to subject an external surface of the plasma coating torch to a cleaning agent that removes spray material particles which have adhered to the external surface of the plasma coating torch during coating with the plasma coating torch, the method comprising: moving the plasma coating torch between a first position where the plasma coating torch applies a coating to a cylindrical surface and to a second defined cleaning position where the external surface of the plasma coating torch is subjected to the cleaning agent while the plasma coating torch generates the plasma and when there is an interruption of coating with the plasma coating torch, and when in the second position, causing the cleaning agent to exit the at least one nozzle, be directed toward the external surface and directly changes to a gaseous state from either a solid state or a liquid 
29.	Regarding claim 14, Keller teaches a method of cleaning a plasma coating torch (abstract, para 0010, and 0020) that utilizes a rotatable plasma coating torch (1-4) configured to generate a plasma and rotate inside an engine cylinder that will receive a coating (para 0016), and moving the plasma coating torch to a coating position (para 0016), said coating position being a position where the coating gun applies a coating to an engine cylinder (para 0012 and 0016), while the coating gun generates the plasma (para 0012).   
30.	Keller fails to teach at least one nozzle mounted so as to be directed at a movable plasma coating torch in order to subject an external surface of the plasma coating torch to a cleaning agent that removes spray material particles which have adhered to the external surface of the plasma coating torch during coating with the plasma coating torch, the method comprising: moving the plasma coating torch between a coating position and a defined cleaning position, and said defined cleaning position being a position where the external surface of the plasma coating torch is subjected to the cleaning agent while the plasma coating torch generates the plasma and when there is an interruption of coating with the plasma coating torch. 
31.	Schroeder teaches a method of cleaning a coating spray gun (abstract, fig 6a) wherein at least one nozzle (400) mounted (para 0029) so as to be directed at a movable coating gun (18) in order to subject an external surface of the coating gun to a cleaning agent that removes spray material particles which have adhered to the external surface of the coating gun during coating with the coating gun (para 0042), the method comprising: moving the coating gun between a coating position and a defined cleaning position (para 0042, inside position to retracted position), and said defined cleaning position being a position where the external surface of the coating gun is subjected to the cleaning agent (para 0042) while the 
32.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Keller to also include at least one nozzle mounted so as to be directed at a movable plasma coating torch in order to subject an external surface of the plasma coating torch to a cleaning agent that removes spray material particles which have adhered to the external surface of the plasma coating torch during coating with the plasma coating torch, the method comprising: moving the plasma coating torch between a coating position and a defined cleaning position, and said defined cleaning position being a position where the external surface of the plasma coating torch is subjected to the cleaning agent while the plasma coating torch generates the plasma and when there is an interruption of coating with the plasma coating torch as suggested by Schroeder in order to clean without leaving residues and enhance cleaning of the overspray coating media from the coating spray gun.    
33.	Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (PG Pub U.S 2001/0022995), Schroeder et al. (PG Pub U.S 2005/0103883), and further in view of Armstrong et al. (U.S Patent 5,365,699). 
34.	Regarding claim 3, although the present combination of Keller and Schroeder teaches cryogenic cleaning fluid wherein the cleaning agent upon exiting the at least one nozzle directly changes to gaseous form, it fails to specially teach wherein during said subjecting, upon exiting the at last one nozzle, the cleaning agent directly changes to a gaseous state from a solid state.  However, Armstrong teaches a cryogenic cleaning method wherein it is known for the cleaning agent to change to gaseous form from a solid state (dry ice) (col 1 lines 14-30) in order to achieve predictable result of leaving no residues behind.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination of Keller and Schroeder to include during said subjecting, upon exiting 
35.	Regarding claim 5, although the present combination of Keller and Schroeder teaches cryogenic cleaning agent, it fails to teach wherein the cleaning agent is dry ice. However, Armstrong teaches a cryogenic cleaning method wherein it is known for the cleaning agent to be dry ice (col 1 lines 14-30) in order to achieve predictable result of leaving no residues behind.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning agent of present combination of Keller and Schroeder to be dry ice as taught by Armstrong in order to achieve predictable result of leaving no residues behind.  
36.	Regarding claim 6, although the present combination of Keller and Schroeder teaches cryogenic cleaning agent, it fails to teach wherein the cleaning agent is liquid nitrogen.  However, Armstrong teaches a cryogenic cleaning method wherein it is known for the cleaning agent to be liquid nitrogen (abstract) in order to enhance cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning agent of present combination of Keller and Schroeder to be liquid nitrogen as taught by Armstrong in order to enhance cleaning.  
Conclusion
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714